MARCUS, Justice
(concurring).
A party cannot call a witness to impeach him merely because that witness is potentially an adverse witness. However, in this case, Sonya Rutley was more than an adverse witness. She was the mother of the key witness against defendant. It was obvious that Sonya Rutley had a strong influence over that key witness, her eight-year-old daughter. Thus, it was relevant for the defense to show that Sonya Rutley’s bias against him led her to influence the testimony of her daughter. Therefore, I agree with the majority that the defense had the right to call Sonya Rutley, show that she was a hostile witness and then use a prior contradictory statement to impeach her. Accordingly, I respectfully concur.